F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              OCT 13 2004
                             FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk


    BARBARA J. STRUNK,

                Plaintiff-Appellant,

    v.                                                      No. 03-5164
                                                       (D.C. No. CV-02-588-J)
    JO ANNE B. BARNHART,                                     (N.D. Okla.)
    Commissioner of Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT              *




Before SEYMOUR and ANDERSON , Circuit Judges, and                KANE , ** Senior
District Judge.


         Claimant Barbara J. Strunk    appeals from a decision of the district court

affirming the Social Security Commissioner’s denial of Ms. Strunk’s application

*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
for supplemental security income (SSI). Ms. Strunk alleged disability due to

cervical and lumbar strains, asthma, depression, anxiety, and atypical migraines.

The agency denied her application initially and on reconsideration. Ms. Strunk

then received a de novo hearing before an administrative law judge (ALJ).

      The Commissioner has established a five-step sequential evaluation process

for determining whether a claimant is disabled. 20 C.F.R. § 416.920;    Williams v.

Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988). In this case the ALJ found, at

step four of the sequential evaluation process, that Ms. Strunk was not disabled

within the meaning of the Social Security Act because her residual functional

capacity did not preclude her from performing past relevant work. In the

alternative the ALJ found, at step five of the sequential evaluation process, that

even if Ms. Strunk “were unable to perform past relevant work, thus shifting the

burden to the Commissioner to show that there [are] a significant number of other

jobs in the national economy, the medical-vocational guidelines . . . would direct

a conclusion of ‘not disabled’ at the light exertional level.” Aplt. App., Vol. I

at 103. The Appeals Council denied Ms. Strunk’s request for review, making the

ALJ’s March 2000 decision the final decision of the Commissioner. The district

court affirmed in August 2003, and this appeal followed. We exercise jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g) and affirm.




                                          -2-
       Our review of the Commissioner’s decision is limited to determining

whether the correct legal standards were applied and whether the Commissioner’s

factual findings are supported by substantial evidence in the record.      Doyal v.

Barnhart , 331 F.3d 758, 760 (10th Cir. 2003). In so doing, we may neither

“reweigh the evidence nor substitute our judgment for the [Commissioner’s].”

Glass v. Shalala , 43 F.3d 1392, 1395 (10th Cir. 1994).

       Ms. Strunk raises two issues on appeal. First, she generally asserts that the

ALJ failed to properly consider her mental impairment. In particular, she

contends that the ALJ erred in affording greater weight to the opinion of Thomas

A. Goodman, M.D., than to the opinion of Kathleen Long, M.S.W. The relevant

regulation pertaining to the evaluation of opinion evidence states that “[m]edical

opinions are statements from physicians and psychologists or other acceptable

medical sources that reflect judgments about the nature and severity of [the

claimant’s] impairment(s).” 20 C.F.R. § 416.927(a)(2). There are five acceptable

medical sources: (1) licensed medical or osteopathic doctors, (2) licensed or

certified psychologists, (3) licensed optometrists, (4) licensed podiatrists, and

(5) qualified speech-language pathologists.         Id. § 416.913(a)(1)-(a)(5). Ms. Long

is not an acceptable medical source.     See id. 1 Notwithstanding, the ALJ throughly


1
     Ms. Long, who has a master’s degree in social work, served as Ms. Strunk’s
non-medical counselor at Parkside Mental Health between approximately
                                                                  (continued...)

                                              -3-
considered Ms. Long’s treatment notes and the psychiatric review technique

(PRT) form she completed.

       This PRT, upon which Ms. Strunk places great emphasis, indicated that she

suffered from a severe impairment. It also rated Ms. Strunk’s functional

limitations. But the functional limitations Ms. Long identified in the PRT were

inconsistent with Ms. Long’s treatment notes. Moreover, the PRT stated that

Ms. Strunk’s impairment, while severe, was not expected to last twelve months,

Aplt. App., Vol. II at 205, thereby precluding an award of benefits,    see 42 U.S.C.

§ 1382c(a)(3)(A) (stating that an individual must demonstrate his “medically

determinable . . . mental impairment . . . can be expected . . . to last for a

continuous period of not less than twelve months” to be considered disabled under

the Act); see also 20 C.F.R. § 416.905(a). Having meticulously reviewed the

record and viewed it in its entirety,   see Williams , 844 F.2d at 750, we agree with

the ALJ’s decision not to “accord great weight to the assessment by Kathleen

Long,” Aplt. App., Vol. I at 101, and we conclude that there is substantial

evidence to support the ALJ’s reliance on Dr. Goodman’s opinion.

       The second issue Ms. Strunk raises on appeal is two-part. She asserts the

ALJ failed to properly (1) consider her impairments in combination,       see 20 C.F.R.


1
 (...continued)
September 1999 and November 2000. Dr. Goodman is a licensed medical doctor
and certified psychiatrist who examined Ms. Strunk on June 1, 1999.

                                            -4-
§ 416.923, and (2) construct hypothetical questions for the vocational expert.

To support these assertions Ms. Strunk quotes the ALJ’s hypothetical. But the

hypothetical and the ALJ’s written decision make clear that the ALJ correctly

considered Ms. Strunk’s impairments in combination. Ms. Strunk also contends

the ALJ’s hypothetical was flawed because the ALJ did not “obtain a precise

description of the particular job duties . . . in order to determine if the claimant’s

mental impairment [would be compatible] with the performance of such work.”

Aplt. Opening Br. at 20. But the ALJ is not required to do so. The ALJ explicitly

“rate[d] the degree of [Ms. Strunk’s] functional loss,” as required by 20 C.F.R.

§ 416.920a(b)(3)-(c) (2000), and found “no significant limitation from the

depression and/or anxiety,” Aplt. App., Vol. I at 101. Substantial evidence in the

record supports this conclusion, and a precise description of job duties, on the

facts of this case, would be superfluous.

      The record contains substantial evidence to support the ALJ’s finding of

nondisability and the correct legal standards were applied. The judgment of the

district court is AFFIRMED.

                                                      Entered for the Court



                                                      Stephanie K. Seymour
                                                      Circuit Judge



                                            -5-